DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2022 was filed after the mailing date of the patent application on 18 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 18 February 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-17, 21, 23, 24-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 20200403738 A1; hereinafter referred to as “Zhou”).
Regarding Claim 28, Zhou discloses an apparatus of a user equipment (UE) for wireless communication, comprising: 
one or more processors (¶152 & Fig. 9, Zhou discloses a user equipment (UE) comprising a processor 940) configured to implement a hybrid automatic repeat request (HARQ) protocol (¶11, Zhou discloses the UE implementing a hybrid automatic repeat request (HARQ) feedback protocol with at least one base station); and 
one or more interfaces (¶152 & Fig. 9, Zhou discloses a user equipment (UE) comprising a transceiver 920) configured to: 
obtain a first HARQ transmission from a first base station (BS) (¶116 & Fig. 5A (505), Zhou discloses receiving, b a user equipment (UE) 115 from a base station (BS) 105, a first transmission.  Examiner correlates a first transmission to “a first HARQ transmission”) of a wireless wide area network (WWAN) (¶3, Zhou discloses the BS is one of a plurality of BSs in a wireless network) via a first beam of a plurality of beams (¶116 & Fig. 5A (505), Zhou discloses the first transmission is received via a first beam of a plurality of beams where the plurality of beams includes a first beam and a second beam); 
output a HARQ feedback for transmission to the first BS (¶116 & Fig. 5A (515), Zhou discloses transmitting, by the UE to the BS, feedback response corresponding to the first transmission), the HARQ feedback indicating to retransmit at least a portion of the first HARQ transmission (¶116-119 & Fig. 5A (515->540), Zhou discloses the feedback response corresponding to the first transmission comprises a negative acknowledgment (NACK) which causes the retransmission of the first transmission); and 
obtain a HARQ retransmission associated with the first HARQ transmission via a second beam of the plurality of beams (¶119 & Fig. 5A (540), Zhou discloses receiving, by the UE from the BS, a second transmission on a second beam.  Examiner correlates the second transmission, which is a retransmission of the first transmission, to the “a HARQ retransmission”), the second beam being different than the first beam (¶116 & ¶119 & Fig. 5A (540), Zhou discloses that the first beam is different from the second beam).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 28.
Regarding Claim 29, Zhou discloses the apparatus of claim 28.
Zhou discloses the HARQ retransmission is obtained from the first BS or from a second BS via the second beam (¶119 & Fig. 5A (540), Zhou discloses that the retransmission of the first transmission is received from the BS via the second beam).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 29.
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 29.
Regarding Claim 4, Zhou discloses the method of claim 1.
Zhou further discloses the HARQ feedback is a negative acknowledgement (NACK) indicating to retransmit at least a portion of the first HARQ transmission (¶116-119 & Fig. 5A (515->540), Zhou discloses the feedback response corresponding to the first transmission comprises a negative acknowledgment (NACK) which causes the retransmission of the first transmission).
Regarding Claim 13, Zhou discloses the method of claim 1.
Zhou further discloses the apparatus of the UE and the first BS are configured to implement the HARQ protocol using a 5G New Radio (NR) radio access technology (RAT) (¶3, Zhou discloses that the first base station may be configured to operate within a 5G, or New Radio, wireless system).
Regarding Claim 24, Zhou discloses an apparatus of a base station (BS) for wireless communication, comprising: 
one or more processors (¶182 & Fig. 13, Zhou discloses a base station comprising a processor 1340) configured to implement a hybrid automatic repeat request (HARQ) protocol (¶11, Zhou discloses the UE implementing a hybrid automatic repeat request (HARQ) feedback protocol with at least one base station); and 
one or more interfaces (¶182 & Fig. 13, Zhou discloses a base station comprising a transceiver 1320) configured to: 
output a first HARQ transmission for transmission to a UE (¶116 & Fig. 5A (505), Zhou discloses transmitting, by a user equipment (UE) 115 to a base station (BS) 105, a first transmission.  Examiner correlates the first transmission to “a first HARQ transmission”) of a wireless wide area network (WWAN) (¶3, Zhou discloses the BS is one of a plurality of BSs in a wireless network) via a first beam of a plurality of beams (¶116 & Fig. 5A (505), Zhou discloses the first transmission is received via a first beam); 
obtain a first HARQ feedback from the UE (¶116 & Fig. 5A (515), Zhou discloses receiving, by the UE from the BS, feedback response corresponding to the first transmission), the first HARQ feedback indicating to retransmit at least a portion of the first HARQ transmission (¶116-119 & Fig. 5A (515->540), Zhou discloses the feedback response corresponding to the first transmission comprises a negative acknowledgment (NACK) which causes the retransmission of the first transmission); and 
output a HARQ retransmission associated with the first HARQ transmission for transmission to the UE via a second beam of the plurality of beams (¶119 & Fig. 5A (540), Zhou discloses transmitting, by the UE to the BS, a second transmission on a second beam.  Examiner correlates the second transmission, which is a retransmission of the first transmission, to “a HARQ retransmission”), the second beam being different than the first beam (¶116 & ¶119 & Fig. 5A (540), Zhou discloses that the first beam is different from the second beam).
Regarding Claim 14, Claim 14 is rejected on same basis as Claim 24.
Regarding Claim 25, Zhou discloses the apparatus of claim 24.
Zhou further discloses the one or more processors are configured to determine whether to transmit the HARQ retransmission associated with the first HARQ transmission via the first beam or the second beam based, at least in part, on beam- specific conditions; and 
the one or more interfaces are configured to output the HARQ retransmission for transmission to the UE via the second beam in response to a determination to transmit the HARQ retransmission via the second beam based, at least in part, on the beam-specific conditions (¶119 & Fig. 5A (540), Zhou discloses transmitting, by the UE to the BS, a second transmission on a second beam based upon a negative acknowledgment of a first transmission on a first beam).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 25.
Regarding Claim 26, Zhou discloses the apparatus of claim 25.
Zhou further discloses the beam-specific conditions include one or more of: 
a signal-to-interference-plus-noise ratio (SINR) associated with each of the plurality of beams; a reference signal receive power (RSRP) associated with each of the plurality of beams; 
channel conditions associated with each of the plurality of beams; 
diversity conditions associated with each of the plurality of beams; 
a rate of transmission associated with the first HARQ transmission transmitted via the first beam (¶119 & Fig. 5A (540), Zhou discloses that the negative acknowledgment of a first transmission on a first beam indicates the rate of successful/unsuccessful rate of reception); 
one or more additional HARQ feedbacks obtained via one or more of the plurality of beams; and 
transmissions obtained by the first BS from other UEs in the WWAN via one or more of the plurality of beams
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 26.
Regarding Claim 17, Zhou discloses the method of claim 14.
Zhou further discloses the first HARQ feedback is a negative acknowledgement (NACK) indicating to retransmit at least a portion of the first HARQ transmission (¶116-119 & Fig. 5A (515->540), Zhou discloses the feedback response corresponding to the first transmission comprises a negative acknowledgment (NACK) which causes the retransmission of the first transmission).
Regarding Claim 21, Zhou discloses the method of claim 14.
Zhou further discloses [the method] further comprising:
 outputting a second HARQ transmission for transmission to the UE via the first beam of the plurality of beams (¶116 & Fig. 5A (505), Zhou discloses transmitting, by a user equipment (UE) 115 to a base station (BS) 105, a second new transmission.  Here, the repetition of the method of 5A would result in the second performance of the steps.  Examiner correlates a second new transmission of the second iteration of the method of Fig. 5A to “a second HARQ transmission”);
obtaining a second HARQ feedback from the UE (¶116 & Fig. 5A (515), Zhou discloses receiving, by the UE from the BS, second feedback response corresponding to the second new transmission), the second HARQ feedback indicating to retransmit at least a portion of the second HARQ transmission (¶116-119 & Fig. 5A (515->540), Zhou discloses the second feedback response corresponding to the second new transmission comprises a negative acknowledgment (NACK) which causes the retransmission of the second new transmission); and 
determining whether to transmit a second HARQ retransmission associated with the second HARQ transmission from the first BS to the UE via the first beam or from a second BS to the UE via a third beam based, at least in part. on beam-specific conditions (¶119 & Fig. 5A (540), Zhou discloses transmitting, by the UE to the BS, a second retransmission of the second new transmission via the second beam based on receiving a second feedback response.  Here, the second feedback response is an indication of a channel condition corresponding to the first beam).
Regarding Claim 23, Zhou discloses the method of claim 14.
Zhou further discloses that [the method] further compris[es]: 
in response to outputting the HARQ retransmission associated with the first HARQ transmission for transmission to the UE via the second beam of the plurality of beams, outputting a second HARQ transmission for transmission via the first beam, the second HARQ transmission having new data (¶116 & Fig. 5A (505), Zhou discloses transmitting, by a user equipment (UE) 115 to a base station (BS) 105, a second new transmission.  Here, the repetition of the method of 5A would result in the second performance of the steps and would also been in response to the first performance of Step 540).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9-10, 18, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Jung et al. (US 20180091262 A1; hereinafter referred to as “Jung”).
Regarding Claim 30, Zhou discloses the apparatus of claim 28.
However, Zhou does not disclose the one or more interfaces are configured to obtain a HARQ retransmission beam indication from the first BS, the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam.
Jung, a prior art reference in the same field of endeavor, teaches the one or more interfaces are configured to obtain a HARQ retransmission beam indication from the first BS (¶147 & Fig. 14 (1435->1445), Jung teaches receiving, by a terminal 1403 from a base station 1401, an update indicating a new beam), the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam (¶147 & Fig. 14 (1435->1445), Jung teaches the update indicates the new beam for a retransmission in response to receiving a NACK from the terminal).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by requiring that the one or more interfaces are configured to obtain a HARQ retransmission beam indication from the first BS and further require the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam as taught by Jung because beamforming transmission is improved by enhancing retransmission success rate and QoS performance (Jung, ¶7).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 30.
Regarding Claim 9, Zhou in view of Jung discloses the method of claim 5.
However, Zhou does not disclose the HARQ retransmission beam indication further indicates whether the HARQ retransmission will be provided to the UE via the second beam from the first BS or from a second BS.
Jung, a prior art reference in the same field of endeavor, teaches the HARQ retransmission beam indication further indicates whether the HARQ retransmission will be provided to the UE via the second beam from the first BS or from a second BS (¶147 & Fig. 14 (1435->1445), Jung teaches the update indicates the new beam for a retransmission in response to receiving a NACK from the terminal).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by requiring that the HARQ retransmission beam indication further indicates whether the HARQ retransmission will be provided to the UE via the second beam from the first BS or from a second BS as taught by Jung because beamforming transmission is improved by enhancing retransmission success rate and QoS performance (Jung, ¶7).
Regarding Claim 10, Zhou in view of Jung discloses the method of claim 5.
However, Zhou does not disclose the HARQ retransmission beam indication includes a beam indicator associated with the second beam to indicate that the HARQ retransmission will be provided to the UE via the second beam.
Jung, a prior art in the same field of endeavor, teaches the HARQ retransmission beam indication includes a beam indicator associated with the second beam to indicate that the HARQ retransmission will be provided to the UE via the second beam (¶147 & Fig. 14 (1435->1445), Jung teaches the update indicates the new beam for a retransmission in response to receiving a NACK from the terminal).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by requiring that the HARQ retransmission beam indication includes a beam indicator associated with the second beam to indicate that the HARQ retransmission will be provided to the UE via the second beam as taught by Jung because beamforming transmission is improved by enhancing retransmission success rate and QoS performance (Jung, ¶7).
Regarding Claim 27, Zhou discloses the apparatus of claim 24.
However, Zhou does not disclose the one or more interfaces are configured to output a HARQ retransmission beam indication for transmission to the UE, the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam.
Jung, a prior art reference in the same field of endeavor, teaches the one or more interfaces are configured to output a HARQ retransmission beam indication for transmission to the UE (¶147 & Fig. 14 (1435->1445), Jung teaches receiving, by a terminal 1403 from a base station 1401, an update indicating a new beam), the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam (¶147 & Fig. 14 (1435->1445), Jung teaches the update indicates the new beam for a retransmission in response to receiving a NACK from the terminal).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by requiring that the one or more interfaces are configured to output a HARQ retransmission beam indication for transmission to the UE, the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam as taught by Jung because beamforming transmission is improved by enhancing retransmission success rate and QoS performance (Jung, ¶7).
Regarding Claim 18, Zhou discloses the method of claim 14.
However, Zhou does not disclose outputting a HARQ retransmission beam indication for transmission to the UE, the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam.
Jung, a prior art reference in the same field of endeavor, teaches outputting a HARQ retransmission beam indication for transmission to the UE (¶147 & Fig. 14 (1435->1445), Jung teaches receiving, by a terminal 1403 from a base station 1401, an update indicating a new beam), the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam (¶147 & Fig. 14 (1435->1445), Jung teaches the update indicates the new beam for a retransmission in response to receiving a NACK from the terminal).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by outputting a HARQ retransmission beam indication for transmission to the UE, the HARQ retransmission beam indication indicating that the HARQ retransmission will be provided to the UE via the second beam as taught by Jung because beamforming transmission is improved by enhancing retransmission success rate and QoS performance (Jung, ¶7).
Claims 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Xu et al. (US 20210328641 A1; hereinafter referred to as “Xu”).
Regarding Claim 19, Zhou discloses the method of claim 18.
However, Zhou does not disclose the HARQ retransmission beam indication is output from the first BS for transmission to the UE via a Downlink Control Information (DCI) associated with the first HARQ transmission.
Xu, a prior art reference in the same field of endeavor, teaches the HARQ retransmission beam indication is output from the first BS for transmission to the UE via a Downlink Control Information (DCI) associated with the first HARQ transmission (¶222, Xu teaches indicating, from a next generating node (gNB) to a user equipment (UE) a new transmission beam and receive beam via downlink control information (DCI)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by requiring that the HARQ retransmission beam indication is output from the first BS for transmission to the UE via a Downlink Control Information (DCI) associated with the first HARQ transmission as taught by Xu because signaling overhead may be reduced and network communication efficiency may be increased (Xu, ¶252).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 19.
Regarding Claim 20, ….
he method of claim 18, wherein the HARQ retransmission beam indication is output from the first BS for transmission to the UE via a Radio Resource Control (RRC) message or a Media Access Control (MAC) Control Element (CE) message
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 20.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 20.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Jung in further view of Lee et al. (US 20180309496 A1; hereinafter referred to as “Lee”).
Regarding Claim 12, Zhou in view of Jung discloses the method of claim 5.
However, Zhou does not disclose the HARQ retransmission includes a Transport Block (TB) indicator to indicate which TB the BS used to transmit the first HARQ transmission to the UE, further comprising: obtaining the HARQ retransmission from the second beam based, at least in part, on the HARQ retransmission beam indication and the TB indicator.
Lee, a prior art in the same field of endeavor, teaches the HARQ retransmission includes a Transport Block (TB) indicator to indicate which TB the BS used to transmit the first HARQ transmission to the UE, further comprising: obtaining the HARQ retransmission from the second beam based, at least in part, on the HARQ retransmission beam indication and the TB indicator (¶215 & Fig. 19 (1915) & ¶225, Lee teaches receiving a retransmission of a transport block based, at least in part, on a beam identifier (ID) or beam index for each transport block and transport block information).
It would have been obvious to one having ordinary skill in the art prior to the effective date of the invention to modify Zhou by requiring that the HARQ retransmission includes a Transport Block (TB) indicator to indicate which TB the BS used to transmit the first HARQ transmission to the UE, further comprising: obtaining the HARQ retransmission from the second beam based, at least in part, on the HARQ retransmission beam indication and the TB indicator as taught by Lee because reception on non-line-of-sight (NLOS) conditions is improved (Lee, ¶2).

Allowable Subject Matter
Claims 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474